Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to arguments/amendments filed 3/18/2021.
Claims 1 and 20 have been amended.
Claims 10-21 were previously cancelled.
Claims 1-9 and 20 are pending.
Response to Arguments/Amendments
Applicant’s amendments to the independent claims overcome the claim objection- the objection is withdrawn.
Applicant’s arguments regarding the 35 U.S.C. § 101 rejection and the pending claims have been considered but are not persuasive.  Applicant argues, “…claim 1 is directed to patent eligible subject matter…” and, “…include additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field…”.  Applicant then alleges, “…, the claimed subject matter improves a computerized social media platform, at least in part, by enabling the computerized platform to automate the process of creating, editing, and delete a series of events. Further, the claimed subject matter reduces the computational and network resources required to perform these operations, while increasing the consistency, reliability, and efficiency by which these operations are performed. Further still, the claimed subject matter enables the computerized platform to produce results that otherwise could not be achieved using traditional “…receiving,… a social media event template, the social media event template comprising: template social media event content, and an indication of a recurring schedule; generating…a series of social media event items based on the social media event template, wherein each social media event item comprises: an indication of a start time and a duration of the social media event item according to the recurring schedule, data comprising a copy of the template social media event content, and an indication of a state of the social media event item, the state being one of: an inactive state indicating that the social media event item is accessible by a controlling user of the social media event item and hidden from one or more general users, or an active state indicating that the social media event item is accessible by the controlling user of the social media event item and accessible by the one or more general users receiving…one or more first commands, wherein each of the one or more first commands comprises an indication of a respective modification to one of the social media event items of the series of social media event items; responsive to receiving the one or more first commands, modifying, … one or more of the social media event items of the series of social media event items according to the one or more first commands; receiving,…a second command, the second command comprising an indication of a modified recurring schedule for the social media event template; responsive to receiving the second command:; …identifying,… one or more first social media event items of the series of social media event items for deletion, wherein identifying the one or more first social media event items comprises determining that the one or more first social media events items satisfy a first set of rules, the first set of rules comprising: a first rule that wherein the data of the one or more first social media event items have not been modified according to the one or more first commands, and a second rule that  each first social media event item has an inactive state; identifying…one or more second social media event items of the series of social media event items, wherein identifying the one or more second social media event items comprises determining that the one or more second social media event items satisfy a second set of rules, the second set of rules comprising: a third rule that wherein the data of the one or more second social media event items have been modified according to the one or more first commands, a fourth rule that wherein each second social media event item has a start time that has not been modified according to the one or more first commands, a fifth rule that wherein each second social media event item has an inactive state, and a sixth rule that wherein each second social media event item differs from the modified recurring schedule; identifying…, one or more third social media event items of the series of social media event items, wherein identifying the one or more third social media event items comprises determining that the one or more third social media event items satisfy a third set of rules, the third set of rules comprising at least one of: a seventh rule that each third social media event item has a start time that has been modified according to the one or more first commands, or an eighth rule that each third social media event item has an active state; generating…for each of the one or more second social media event items, a notification to the controlling user of the second social media event item, …Page: 4of25 the notification prompting the controlling user to provide a modified start time for the second social media event item; receiving… for each of the one or more second social media event items, a response from the controlling user of the second social media event item specifying the modified start time; and subsequent to generating the notification and receiving the response for each of the one or more second social media event items: deleting,… the one or more first social media event items; adding…one or more additional social media event items to the series of social media event items based on the modified recurring schedule; and refraining from deleting the one or more third social media events, and refraining from generating any notifications prompting the controlling user to provide a modified start time for each third social media event item….” . The claim is a method that Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Further, the receiving, generating, modifying, identifying, deleting and adding steps are not meaningfully different than the patent in-eligible concepts found in the 2019 PEG; the limitations are directed to the organizing human activity groupings of abstract ideas in the MPEP 2106.04(a)(II). Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with a server system, non-transitory computer-readable medium, one or more processors. Here, there is no improvement to the server system, non-transitory computer-readable medium, one or more processors simply that there is an increase in efficiency and speed due to the use of a computing system/environment (see applicant’s disclosure (¶29: “…a non-transitory computer-readable medium includes one or more sequences of instructions which, 
As it relates to the 35 USC 103(a) rejection and the pending claims, applicant’s arguments have been considered however they are unpersuasive, Examiner does not consider Greven or Whalin references to be as limiting as applicant avers. Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (“…as a criteria for automatically deleting those social media event, “as a criteria for automatically generating notifications prompting a controlling user to provide a modified start time for those social media event items,”, “as a criteria for automatically generating notifications prompting a controlling user to provide a modified start time for that social media event item”, and “as a criteria for refraining from deleting that social media event item and refraining from generating notifications for that social media event item..”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applciant argues, “…Greven does not disclose or suggest determining that ‘first social media event items have not been modified according to the one or more first command” as criteria for automatically deleting those social media events…”. Examiner points applicant to Greven where it discloses ¶23: “…the filter module 230 is configured to remove stale appointment related data, repetitive data or unchanged data (as compared to previous transmission(s) of the data package 404a,b) prior to sending the data package 404b across the network 106. In one case, the filter module 230 is configured to remove client data or service provider data not linked to appointment data.…” Examiner interprets the stale appointment data, repetitive data or unchanged data as teaching applicant’s events that have not been modified. Applicant then states, “…Whalin does not contemplate the inactivity of a ‘social media event item’…or suggest, “…determining that [a] first social media event item has an inactive state” as a criteria for automatically deleting that social media event, either individually or in combination with any other criteria…” Examiner points applicant to ¶205 where it discloses a new member account during the join request the group maybe left in a not verified state…a pending state. Applicant then states, “accordingly, Greven does not disclose or suggest using the “second rule” in the specific manner recited in claim 1…” As noted above, applicant argues more than what is claimed. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).Applicant subsequently argues each of the rules stating the intended function of the rules and how the references fail to teach the claim limitations. Examiner respectfully disagrees and again points out that applicant’s argue more than what is claimed. Additional features upon which applicant relies (i.e., (“Whalin does not describe what happens to meetings that differ from the scheduled "repeating on some time basis" at all...”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9 and 20 are directed to a process (an act, or series of acts or steps), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery).  Thus, each of the claims falls within one of the four statutory categories.
Step 2A-Prong 1: Claim 1 recites in part, “…receiving,… a social media event template, the social media event template comprising: template social media event content, and an indication of a recurring schedule; generating…a series of social media event items based on the social media event template, wherein each social media event item comprises: an indication of a start time and a duration of the social media event item according to the recurring schedule, data comprising a copy of the template social media event content, and an indication of a state of the social media event item, the state being one of: an inactive state indicating that the social media event item is accessible by a controlling user of the social media event item and hidden from one or more general users, or an active state indicating that the social media event item is accessible by the controlling user of the social media event item and accessible by the one or more general users receiving…one or more first commands, wherein each of the one or more first commands comprises an indication of a respective modification to one of the social media event items of the series of social media event items; responsive to receiving the one or more first commands, modifying, … one or more of the social media event items of the series of social media event items according to the one or more first commands; receiving,…a second command, the second command comprising an indication of a modified recurring schedule for the social media event template; responsive to receiving the second command:; …identifying,… one or more first social media event items of the series of social media event items for deletion, wherein identifying the one or more first social media event items comprises determining that the one or more first social media events items satisfy a first set of rules, the first set of rules comprising: a first rule that wherein the data of the one or more first social media event items have not been modified according to the one or more first commands, and a second rule that  each first social media event item has an inactive state; identifying…one or more second social media event items of the series of social media event items, wherein identifying the one or more second social media event items comprises determining that the one or more second social media event items satisfy a second set of rules, the second set of rules comprising: a third rule that wherein the data of the one or more second social media event items have been modified according to the one or more first commands, a fourth rule that wherein each second social media event item has a start time that has not been modified according to the one or more first commands, a fifth rule that wherein each second social media event item has an inactive state, and a sixth rule that wherein each second social media event item differs from the modified recurring schedule; identifying…, one or more third social media event items of the series of social media event items, wherein identifying the one or more third social media event items comprises determining that the one or more third social media event items satisfy a third set of rules, the third set of rules comprising at least one of: a seventh rule that each third social media event item has a start time that has been modified according to the one or more first commands, or an eighth rule that each third social media event item has an active state; generating…for each of the one or more second social media event items, a notification to the controlling user of the second social media event item, …Page: 4of25 the notification prompting the controlling user to provide a modified start time for the second social media event item; receiving… for each of the one or more second social media event items, a response from the controlling user of the second social media event item specifying the modified start time; and subsequent to generating the notification and receiving the response for each of the one or more second social media event items: deleting,… the one or more first social media event items; adding…one or more additional social media event items to the series of social media event items based on the modified recurring schedule; and refraining from deleting the one or more third social media events, and refraining from generating any notifications prompting the controlling user to provide a modified start time for each third social media event item….”.
The underlined limitations above demonstrate, independent claims 1 and 20 are directed toward the abstract idea of generating and identifying a series of social media event items in a calendar.  The claim limitations falls into the “certain methods of organizing human activity” grouping of abstract ideas because the limitations pertain to managing personal behavior or relationships or interactions between people (including social activities, and following rules or instructions for receiving, generating, modifying, identifying, deleting, adding and providing (social media event items.  Thus the claim is directed to the certain methods of organizing human activity grouping of abstract ideas --see MPEP 2106.04(II) and 2106.05(II).  Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“a server system, non-transitory computer-readable medium, one or more processors”]  are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions receiving, generating, modifying, identifying, deleting, adding and providing data (social media event items) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technic al field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea—see applicant’s specification (¶29: “…a non-transitory computer-readable medium includes one or more sequences of instructions which, when executed by one or more processors, causes various operations. The operations include receiving, at a server system, a social media event template…”;¶46: “…The server system 102 is communicatively connected to client devices 104a-c using the network 106. Each client device 104a-c includes a respective user interface 108a-c. Users interact with the user interfaces 108a-c to view data (e.g., data on the server system 102 and the platform 150, and/or data on other the client devices 104a- c). Users also interact with the user interfaces 108a-c to transmit data to other devices (e.g., to the server system 102 and the platform 150, and/or 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of [“a server system, non-transitory computer-readable medium, one or more processors”] amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claim 20 recites substantially similar limitations as independent claim 1, therefore it is also considered abstract and being held rejected under the same grounds.
Dependent claims 2-9 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea. Dependent claims 2-9 recite additional data gathering, evaluating, identifying and processing steps.  For example dependent claim 2 recites in part, “… wherein adding the one or more additional social media event items to the series of social media event items comprises: …”, claim 3 recites in part, “…wherein each social media event item is initially assigned an inactive state upon generation …”, claim 4 recites in part, “…assigning the particular social media event item an active state…”,claim 5 recites in part, “…wherein the notification further comprises...”, claims 6-8 recite in part, “…wherein the indication of the recurring schedule comprises an indication of …”, claim 9 recites in part, “…wherein the template social media event content comprises at least one of…”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea of generating and identifying a series of social media event items in a calendar. Hence, claims 1-9 and 20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whalin et al., US Patent Application Publication No US 2013/0219298A9, in view of Tarjan, US Patent Application Publication No US 2013/03184341, in further view of Greven et al., US Patent Application No US 2010/0153487A1.
With respect to Claims 1 and 20,
Whalin discloses,
receiving, at a server system, a social media event, the social media event comprising: social media event content, and an indication of a recurring schedule; (¶118: “…Processing begins at step 200, and it is assumed that this processing takes place at an appropriate server, with suitable connections to the Internet…”;¶135: “…an individual may have an interest in joining a group as a member, where the group shares an interest with the individual and has meetings within a local area accessible to the individual…meeting group events may be formed on-line, in a mobile ad-hoc manner, such as through user's texting or `tweeting` each other, and forming impromptu meetings…”; ¶187-190;¶187: “…the meeting facility may be associated with a social network site, such as Facebook, MySpace, Bebo, Hi5, Orkut, and the like. Social network link to register with the meeting facility, block meeting group links, and the like…”;¶188: “…The automatic scheduler function may be turned on for individual meetings or events, and so may enable multiple series of meetings or events at once. The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like. Individual repeating meetings or events may be customized, the settings may be applied throughout the series, there may be default settings, and the like. The automatic scheduler may apply settings to be common throughout the series…”;¶215)
generating, by the server system in a calendar database, a series of social media event items based on the social media event template, (¶122, ¶152, ¶168, ¶188:“…The automatic scheduler function may be turned on for individual meetings or events, and so may enable multiple series of meetings or events at once. The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like. Individual repeating meetings or events may be customized, the settings may be applied throughout the series, there may be default settings, and the like. The automatic scheduler may apply settings to be common throughout the series…FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302…”) 
wherein each social media event item comprises: an indication of a start time and a duration of the social media event item according to the recurring schedule,(¶122, Fig 23, ¶188: “…the automatic scheduler may enable time savings for users, improve attendance, grow the community, and the like. FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302…”;¶189:”… automatic scheduler may be turned on, either setting up recurring events based on an event the organizer had set up; or automatically picking the date, time, and possibly location, based on what the system thinks is best for it's topic and location, based on trends that are known, such as from other groups. In embodiments, the automatic pilot mode may also pick topics for events, or suggest topics to members for members to select through voting for an event…”)
 data comprising a copy of the template social media event content, and an indication of a state of the social media event item, the state being one of: an inactive state indicating that the social media event item is accessible by a controlling user of the social media event item and hidden from one or more general users, or an active state indicating that the social media event item is accessible by the controlling user of the social media event item and accessible by the one or more general users; (¶107: “…local chapters may set their own day and time to meet by carrying out a voting operation facilitated by the system or by a chapter organizer setting a day, time and recurrence using tools provided by the system…”;¶184:”… an individual's pledges may show up on their profile, but may be only visible to themselves and their meeting groups' organizers…”;¶205:”… if the request is from an existing or verified member the request may be pending and is submitted to the Alliance Organizer for approval, if the user created a new member account during the join request the group may be left in a not verified state and only moved to pending when the member's email address is verified…”;¶210: “… Each set of changes to an individual page may be stored as a separate revision of the page content. The Alliance Organizer may select the specific revision of a page that may be made public. Members may edit pages that have been publicly published, but their revisions may be pending to the page (not visible) until approved by the Alliance Organizer. Public pages may appear for all site visitors, while private pages may only appear for logged in alliance members…”;¶219:”… visible to everyone signed up for the associated event…”)
receiving, at the server system, one or more first commands, wherein each of the one or more first commands comprises an indication of a respective modification to one of the social media event items of the series of social media event items; (Fig 21, 22, ¶178: “…The organizer may search for a new venue, as from venues that have been shared by other organizers. Searches may sorted based on location, address, being near a point of interest, and the like. The search may provide a map detailing all venues within an area of interest. The organizer may be able to view venue details, including reviews, ratings, directions, a description of the setting, schedule of other meetings at the venue, revision history, changes to the venue, whether the venue public or private, loud, kid friendly, and the like…”; ¶188: “…FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”)
responsive to receiving the one or more first commands, modifying, by the server system, one or more of the social media event items of the series of social media event items according to the one or more first commands; (¶178: “…revision history, changes to the venue…”; ¶188: “…FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”) 
receiving, at the server system, a second command, the second command comprising an indication of a modified recurring schedule for the social media event (¶178, ¶188: “…The automatic scheduler may apply settings to be common throughout the series. In embodiments, the automatic scheduler may enable time savings for users, improve attendance, grow the community, and the like. FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302. Additionally, FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”)
and a second rule that  each first social media event item has an inactive state;(¶184, ¶205: “…Requests to join an Alliance may be subject to approval by the alliance organizer. Depending on context, the group's membership may be left in various states, such as if the group joined in response to an invitation by the alliance organizer the group may be automatically approved and active in the alliance, if the request is from an existing or verified member the request may be pending and is submitted to the Alliance Organizer for approval, if the user created a new member account during the join request the group may be left in a not verified state and only moved to pending when the member's email address is verified, and the like. In embodiments, when a group's request to join an Alliance enters a pending state, notification messages may be sent, such as a confirmation to the applying group contact detailing the join request and the alliance information, a pending group notification to the alliance organizer containing the group details (e.g., member information, group name, 
identifying, by the server system, one or more second social media event items of the series of social media event items, (Fig 21, 22, 29, ¶178: “…The organizer may search for a new venue, as from venues that have been shared by other organizers. Searches may sorted based on location, address, being near a point of interest, and the like. The search may provide a map detailing all venues within an area of interest. The organizer may be able to view venue details, including reviews, ratings, directions, a description of the setting, schedule of other meetings at the venue, revision history, changes to the venue, whether the venue public or private, loud, kid friendly, and the like…”;
wherein identifying the one or more second social media event items comprises determining that the one or more second social media event items satisfy a second set of rules, the second set of rules comprising: 
a third rule that the data of the one or more second social media event items have been modified according to the one or more first commands, (¶173: “…FIG. 14 depicts a member home page 1400 that may be what the member sees when they login, and may allow the member to list all upcoming meetings for the member, such as sorted by date, and the like. The meeting group home may provide pages about a specific group, and may include a feeds for what is new to the group, a main header for the group, mailing lists, message boards, schedules, and the like…”;¶184, ¶205: “…In embodiments, when a group's request to join an Alliance enters notification messages may be sent, such as a confirmation to the applying group contact detailing the join request and the alliance information, a pending group notification to the alliance organizer containing the group details (e.g., member information, group name, URL, description, reason to join, and the like) and a link to enable immediate approval or denial of the join request, and the like. In addition, the alliance organizer may see a prompt in the organizer tools selection of the of the alliance home page when there are pending join requests. In addition, the alliance organizer may be able to remove any previously approved group from the Alliance via a link in the group listing…”; ¶210: “…The Alliance Organizer may select the specific revision of a page that may be made public. Members may edit pages that have been publicly published, but their revisions may be pending to the page (not visible) until approved by the Alliance Organizer. Public pages may appear for all site visitors, while private pages may only appear for logged in alliance members. When a new alliance is created, it may be populated with a set of resource page templates for commonly provided information. In embodiments, the alliance organizer may have the option of deleting any pages that are not relevant.
a sixth rule that each second social media event item differs from the modified recurring schedule; (¶188: “…the automatic scheduler may be presented as a function through a calendar, such as described herein. The automatic scheduler function may be turned on for individual meetings or events, and so may enable multiple series of meetings or events at once. The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like. Individual repeating meetings or events may be customized, the settings may be applied throughout the series, there may be default settings, and the like. The automatic scheduler may apply settings to be common throughout the series…”;¶218)
identifying by the server system, one or more third social media event items of the series of social media event items, wherein identifying the one or more third social media event items comprises determining that the one or more third social media event items satisfy a third set of rules, the third set of rules comprising at least one of: a seventh rule that each third social media event item has a start time that has been modified according to the one or more first commands, or an eighth rule that each third social media event item has an active state; (¶205: “…Requests to join an Alliance may be subject to approval by the alliance organizer.  if the group joined in response to an invitation by the alliance organizer the group may be automatically approved and active in the alliance…”
generating, by the server system for each of the one or more second social media event items, a notification to the controlling user of the second social media event item, Page: 4of25 the notification prompting the controlling user to provide a modified start time for the second social media event item; (¶139, ¶168: “…Fig 11, “…after the meeting group has been created, a notification to those individuals who have signed up may be sent, such as within a period of time after creating the meeting group….FIG. 12 depicts an embodiment of a new organizer group home page 1200 with start planning meetings options, including congratulations text and organizer checklist banner, notification that meeting groups in the making list announcement and invitations will be sent within 72 hours, organizer help and tools, email the meeting group and the organizer's checklist, group pages such as `welcome`, `about us`, `calendar (default page to plan a meeting), `members`, `photos`, `messages`, `polls`, `files` and `promote`, organizer profile, `schedule meeting` button to add meeting to the calendar, and the like. Features and functionality may include click through to organizer checklist options `create a descriptive title`, `write an agenda` and `pick a date and time`, edit your meeting group options to edit title, date, enter a location, and , set RSVP options and `schedule meeting` button, and the like…”; ¶188: “…FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302. Additionally, FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”; ¶218:Fig 30-33, “…an attendee may be provided the opportunity to become the coordinator of the location when they RSVP…the coordinator may only have aspects of control over their associated event, where the promoter maintains the overall level of control for the container. As shown in FIG. 33, the promoter of an event may have the ability to edit organizational content for their event, such as though a user interface 3300, including the date, time, place, and the like, plus other ancillary content such as notes to the attendees…”; ¶244)
receiving, at the server system for each of the one or more second social media event items, a response from the controlling user of the second social media event item specifying the modified start time; (¶139, ¶166, ¶188, ¶218: “…As shown in FIG. 31, the individual that shows interest, such as clicking on the RSVP, may be listed on the site as an attendee, and provide an opportunity to invite others, such as through a user  an attendee may be provided the opportunity to become the coordinator of the location when they RSVP, such as when the individual is the first to show interest in that location, when they may be presented with a user interface 3200 for becoming the event coordinator for the location. In embodiments, the coordinator may only have aspects of control over their associated event, where the promoter maintains the overall level of control for the container. As shown in FIG. 33, the promoter of an event may have the ability to edit organizational content for their event, such as though a user interface 3300, including the date, time, place, and the like, plus other ancillary content such as notes to the attendees…”) 
adding, by the server system, one or more additional social media event items to the series of social media event items based on the modified recurring schedule(¶139: “…The individual may then decide to start up the new group in association with the meeting facility. In embodiments, the individual may start the new group in association with the meeting facility, where the meeting facility helps the organizer set up the new group, such as by providing a homepage for the group, giving startup advice for starting a new group, providing a help-checklist for starting the group, providing an email announcement for the new group to the other individuals that expressed a desire to be a part of the new group, provide an announcement in association with the website of the meeting facility for all members and non-members to view, and the like…”;¶68, ¶188, ¶218)
Whalin discloses all of the above limitations, Whalin does not distinctly describe a social media event template, the template social media event content, Tarjan however as shown discloses,
social media event template, template social media event content (¶7: “…the social networking system selects a template for the web page, and the content from the web page is mapped to the selected template and then hosted by the social networking system, allowing the social networking system to display content from the web page using a format specified by the template. Additionally, the template may provide functionality allowing a user to interact with the content from the web page and cause a corresponding action to occur within the social networking system …”;¶22: “…In addition to establishing and maintaining connections between users and allowing interactions between users, the social networking system 130 provides users with the ability to take actions on various types of items supported by the social networking system 130. These items may include groups or networks (where "networks" here refer not to physical communication networks, but rather social networks of people, entities, and concepts) to which users of the social networking system may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use via the social networking system 130 …”;¶25: “…The embodiment of a social networking website 130 shown The node type tag may be used to determine or specify allowable interactions between users and the node in the social networking system 130. The microformat tags may be used to determine action buttons, or other user interface elements, displayed in addition to the web page content in a template selected by the social networking system 130…”; ¶47: “…the social networking system 130 identifies a node associated with the URL or other web identifier and determines a template used to display the web page content. The template and web page content are combined to form a page within the social networking system 130, which may be communicated from the social networking system 130 to the browser application 112. The browser application 112 renders the combined page based on instructions in the received template, which allows the external web page's content to be displayed by the browser application 112 using a format determined by the social networking system 130. This combined page from the social networking system 130 may also include an interface that allows the user to perform social actions with respect to a node associated with the external web page, where those actions have an effect within the social networking system 130…”; ¶54)
Whalin teaches a method/system for organizing and recommending meeting groups/gatherings for a particular topic of interest whereby the group is formed and maintained via a web-based meeting facility and/or a plurality of on-line communication facilities (Abstract, ¶4,¶135).  Whalin further teaches an interactive meeting facility for enabling groups of users to interact and organize in-person meetings associated with any topic of user interest via social networking sites (Fig. 11-14,21, 22 30-33, ¶187-¶190). Tarjan discloses a method/system for customizing display of content from an external web page, whereby the social networking system determines a template used to display the web page content (Abstract, ¶47).  Whalin and Tarjan are directed to the same field of endeavor since they are related to organizing or coordinating user interaction with content, activities or interests including providing a calendar of events
Whalin and Tarjan disclose all of the above limitations, the combination of Whalin and Tarjan does not distinctly describe, the following limitations, but Greven however as shown discloses,
responsive to receiving the second command:Filed: October 6, 2017Page: 3of25 identifying, by the server system, one or more first social media event items of the series of social media event items for deletion, Fig 1, 4-6, ¶22: “…the system 100 is used for processing and updating event related information. Events refer to various types of occurrence, happenings or activity that may be related to one or more persons. That is, events can refer to any actions scheduled for a certain time and/or date and/or place…”;¶23: “…during the upload process which transmits data from the scheduling device 102 across the network 106 to the server 110, the filter module 230 is configured to remove stale appointment related data, repetitive data or unchanged data (as compared to previous transmission(s) of the data package 404a,b) prior to sending the data package 404b across the network 106. In one case, the filter module 230 is configured to remove client data or service provider data not linked to appointment data. Additionally, the bridge 104 comprises a number of configuration settings 232a, which control the operation of the bridge 104 with respect to the central server 110 connected to the bridge 104, and the one or more scheduling devices 102. For example, the configuration settings 232a may define the time intervals for uploading the 
wherein identifying the one or more first social media event items comprises determining that the one or more first social media events items satisfy a first set of rules, the first set of rules comprising: a first rule that  the data of the one or more first social media event items have not been modified according to the one or more first commands, ¶23: “…the filter module 230 is configured to remove stale appointment related data, repetitive data or unchanged data (as compared to previous transmission(s) of the data package 404a,b) prior to sending the data package 404b across the network 106. In one case, the filter module 230 is configured to remove client data or service provider data not linked to appointment data.…”;¶66: “…if the appointment data 406/client data 410/service provider data 408 remains unchanged since previous transmissions then the appointment data 406/client data 410/service provider data 408 is not transmitted again to the server 110. ..”)
a fourth rule that each second social media event item has a start time that has not been modified according to the one or more first commands, ¶23: “…the filter module 230 is configured to remove stale appointment related data, repetitive data or unchanged data (as compared to previous transmission(s) of the data package 404a,b) prior to sending the data package 404b across the network 106. In one case, the filter module 230 is configured to remove client data or service provider data not linked to appointment data.…”;¶57, ¶58:”… the handling of appointment datetime values are based on the scheduler instructions/application package 224 since each scheduler application package 224 stores appointment date and time differently…”;¶66: “…the filter module 230 may be configured with filter settings which remove stale appointments which have expired, or unchanged appointments. In this case, if the appointment data 406/client data 410/service provider data 408 remains unchanged since previous transmissions then the appointment data 406/client data 410/service provider data 408 is not transmitted again to the server 110…”)
a fifth rule that each second social media event item has an inactive state, and (¶23: “…the filter module 230 is configured to remove stale appointment related data, repetitive data or unchanged data (as compared to previous transmission(s) of the data package 404a,b) prior to sending the data package 404b across the network 106. In one case, 
subsequent to generating the notification and receiving the response for each of the one or more second social media event items:
 deleting, by the server system, the one or more first social media event items; (23: “…the filter module 230 is configured to remove stale appointment related data, repetitive data or unchanged data (as compared to previous transmission(s) of the data package 404a,b) prior to sending the data package 404b across the network 106. In one case, the filter module 230 is configured to remove client data or service provider data not linked to appointment data.…”;¶66: “…the filter module 230 may be configured with filter settings which remove stale appointments which have expired, or unchanged appointments...”)
refraining from deleting the one or more third social media events, and refraining from generating any notifications prompting the controlling user to provide to provide a modified start time for each third social media event item.(¶63: “…the upload module 234 may be configured to transmit data package 404a each time there is new information relating to appointment data 406/client data 410/service provider data 408 stored on the database 210. Thus when an update is made on the data package 404 using the scheduling device 102, the update may be transmitted substantially simultaneously to the server 110. For example, this may be implemented by configuring the ¶64: “…the filter module 230 may be configured to provide a series of rules which determine which components of the appointment data 406/client data 410/service provider data 408 are transmitted as part of data package 404b…”;¶67: “…if the client data 410 specifies that a client does not want reminders for their appointments (i.e. by setting a DoNotCall flag to indicate this) then the filter module 230 detects the value of the flag and removes the particular client data 410 and associated appointment data 406 from the data package 404b prior to transmission to the server 110…”
Greven teaches method/system for processing and updating event related information of a client’s scheduling device. Whalin, Tarjan and Greven are directed to the same field of endeavor since they are related to organizing or coordinating user interaction with content, activities or interests including providing a calendar of events. Further, applicant’s disclosure generally teaches data processing rules see ¶44: “…the social media platform can selectively reschedule one or more of the events in the series according to one or more data processing rules, such that the events are automatically rescheduled in a manner that is more useful for the user. Further, the social media platform can automatically identify one or more event conflicts resulting from the modification, and notify the user of the conflicts such that the user can address them….”;¶56: “…the database module 202 can process data stored in the database module 202 in accordance with one or DyStar Textifarben GmbH & Co. Deutschland KG v.C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed.Cir. 2006). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for web-based interactive meeting with recommendations to users of Whalin with the method/system for template selection for mapping a third party web page to an object in asocial networking system of Tarjan and the method/system for processing and updating event related 
Independent claim 20 recites substantially similar limitations as independent claim 1, therefore it is rejected based on the same rationale.

With respect to Claim 2,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein adding the one or more additional social media event items to the series of social media event items comprises: determining that the series of social media event items does not include one or more social media event items corresponding to the modified recurring schedule, and 34Attorney Docket No. 43311-0006001based on the determination, adding the one or more additional social media event items to the series of social media event items corresponding to the modified recurring schedule.(¶188, Fig 30 “This Meetup needs someone to orgainize it. Interested?, “Venue not yet chosen”, ¶218: “…the meeting event facility may provide for a user interface presentation for an individual event 3000, such as including the name of the event, a link to the main page of the container, a map of all locations for the container, a map of the location for this specific event, location information (e.g. when, where), listing of attendees, a comment entry, a running comment stream for the event, links As shown in FIG. 32, an attendee may be provided the opportunity to become the coordinator of the location when they RSVP, such as when the individual is the first to show interest in that location, when they may be presented with a user interface 3200 for becoming the event coordinator for the location. In embodiments, the coordinator may only have aspects of control over their associated event, where the promoter maintains the overall level of control for the container. As shown in FIG. 33, the promoter of an event may have the ability to edit organizational content for their event, such as though a user interface 3300, including the date, time, place, and the like, plus other ancillary content such as notes to the attendees…”)

With respect to Claim 3, 
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein each social media event item is initially assigned an inactive state upon generation. (¶107, ¶122, ¶188, ¶205: “…Requests to join an Alliance may be subject to approval by the alliance organizer. Depending on context, the group's membership may be left in various states, such as if the group  if the request is from an existing or verified member the request may be pending and is submitted to the Alliance Organizer for approval, if the user created a new member account during the join request the group may be left in a not verified state and only moved to pending when the member's email address is verified, and the like. In embodiments, when a group's request to join an Alliance enters a pending state, notification messages may be sent, such as a confirmation to the applying group contact detailing the join request and the alliance information, a pending group notification to the alliance organizer containing the group details (e.g., member information, group name, URL, description, reason to join, and the like) and a link to enable immediate approval or denial of the join request, and the like…”)

With respect to Claim 4,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein receiving, at the server system, a command to activate a particular social media event item(¶107, 122, 188), responsive to receiving the command to activate the particular social media event item, assigning the particular social media event item an active state. (¶107,¶122, ¶188: “…FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a 

With respect to Claim 5,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein the notification further comprises a user selectable option to delete the particular social media event item(¶126: “…When the gathering is canceled, the RSVPers may be notified of the cancellation, for example, by email. In addition, the system may provide these RSVPers with a list of other chapters where sufficient interest for the topic was expressed…”; ¶131:“…Organizers, however, may manually override a number of the above described steps. Organizers provide additional flexibility in organizing the gathering. As already mentioned, the organizer can add extra venues or replace venues on the system's voting ballot. The organizer can nominate new venues, including private homes. The organizer may simply choose a venue for the gathering, thereby overriding the need to vote. In addition, the organizer may select a different venue for gathering after the system tallies up the number of votes. The organizer can also cancel the gathering when there are too few members or for some other reasons…”)



With respect to Claim 6,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein the indication of the recurring schedule comprises an indication of one or more recurring days of week (¶188“…The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like… FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302...”)

With respect to Claim 7,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein the indication of the recurring schedule comprises an indication of one or more recurring times (¶188: “…The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like… 

With respect to Claim 8,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein the indication of the recurring schedule comprises an indication of a frequency of occurrence.(¶188:”… The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like…”)
With respect to Claim 9,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses
wherein the social media event content comprises at least one of text, an image, a video, or audio pertaining to the series of social media event items.(¶188, ¶218: “…the individual that shows interest, such as clicking on the RSVP, may be listed on the site as an attendee, and provide an opportunity to invite others, such as through a user interface 3100 through Facebook, email, IM, and the like…”;¶ 219)
Tarjan further discloses,
the template social media event content (¶45: “…a list maintained by the social networking system 130. For example, the node type tag may include a value identifying a user, a non-person entities, a content item, a group, an event, a message, a concept, a sports team, a blog, an activity, a web site, a movie, a musician, a hotel, a university, a government organization, a restaurant, a company, an landmark, a bar, a location or any other thing that can be represented by an object in the social networking system 130. The node type tag may be used to determine or specify allowable interactions between users and the node in the social networking system 130. The microformat tags may be used to determine action buttons, or other user interface elements, displayed in addition to the web page content in a template selected by the social networking system 130…”; ¶47: “…the social networking system 130 identifies a node associated with the URL or other web identifier and determines a template used to display the web page content. The template and web page content are combined to form a page within the social networking system 130, which may be communicated from the social networking system 130 to the browser application 112. The browser application 112 renders the combined page based on instructions in the received template, which allows the external web page's content to be displayed by the browser application 112 using a format determined by the social networking system 130. This combined page from the social networking system 130 may also include an interface that allows the user to perform social actions with respect to a node associated with the external web page, where those actions have an effect within the social networking system 130…”; ¶54)
Whalin, Tarjan and Greven are directed to the same field of endeavor since they are related to organizing or coordinating user interaction with content, activities or interests including providing a calendar of events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for web-based interactive meeting with recommendations to users of Whalin with the method/system for processing and updating event related information of Greven and the method/system for template selection for mapping a third party web page to an object in asocial networking system as taught by Tarjan since it allows for establishing and maintaining connections between users and allowing interactions between users on various types of items and presentation of content via a template including user interface elements for receiving input (Abstract, ¶22, ¶25, ¶47-¶50).


Conclusion
References cited but not used:
Pellant et al.,US Patent Application Publication No US 2016/0253606 A1, “Business Process Crowd Sourcing with Dynamic Group Discovery and Social Push Communications” relating to receiving user events (new process, comments, updating, access information, social group discovery mechanisms), and a rules database associated with the data depository.
Briggman, US Patent Application Publication No US 20130198300, “SYSTEMS AND METHODS FOR CREATING AND USING A HYBRID-DIGITAL MAILBOX”, relating to complete calendar integration allowing alerts, reminders, and automated operations to be tied to various mail-events.
Mason Jr et al., US Patent Application Publication No US 20170032558, “Multi-format Calendar Digitization”, relating to the field of digitizing calendars, determine, predict, or imply the duration of an event, travel times associated with an event, alert times for an event, a target calendar for the event, event occurrences and veracity of a newly recognized calendar event.
Pasupalak et al., US Patent Application Publication No US 20140012574, “Interactive Timeline for Presenting and Organizing Tasks”, relating to conducting searches for information and presenting search results and other events on a timeline user interface to organize the events.
Hieferman, et al., US Patent Application Publication No US 2013/0212494A1, “System and Method for Communicating among Members of Meeting Groups 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629